
QuickLinks -- Click here to rapidly navigate through this document

DATED 4th January 1993

OPENMEN LIMITED

–to–

MUIRHEAD VACTRIC COMPONENTS LIMITED

--------------------------------------------------------------------------------

COUNTERPART UNDERLEASE

--------------------------------------------------------------------------------

of premises at Oakfield Road, Penge
in the London Borough of Bromley

--------------------------------------------------------------------------------


COUNTERPART UNDERLEASE: DATED 4th January 1993

     [Illegible SEAL]

1 Particulars  
1.1
Parties:
 
1.1.1
the Landlord
OPENMEN LIMITED (registered in England and Wales No. 2124564 whose registered
office is at Pentagon House Sir Frank Whittle Road Derov DE2 4XA
1.1.2
the Tenant
MUIRHEAD VACTRIC COMPONENTS LIMITED (registered in England and Wales Number
560015) whose registered office is at Oakfield Road Penge London SE20 8EW
1.2
the Premises
ALL THAT land and buildings situate at Oakfield Road Penge in the London Borough
of Bromley demised by the Headlease
1.3
Contractual Term
15 years from and including the first day of December 1992
1.4
Rent Commencement Date
the first day of December 1992
1.5
Initial Rent
£200,000 (two hundred thousand pounds) per year
1.6
Interest Rate
Four percent per year above the base lending rate ("Base Rate") of Barclays Bank
PLC or such other bank (being a member of the Committee of London and Scottish
Bankers) as the Landlord may from time to time nominate in writing
1.7
Permitted User
Use as a factory and workshop and offices with ancillary storage within
Classes III and IV of the Town and Country Planning (Use Classes) Order 1972 or
such other use as the Landlord may from time to time in its absolute discretion
approve
1.8
Review Dates
1st December 1997 and 1st December 2003 and 'Review Date' means any one of the
Review Dates
2
Definitions
 
2.1
For all purposes of this lease the terms defined in clauses 1 and 2 have the
meanings specified
2.2
'Additional Rent' means sums equal to the amounts paid from time to time during
the term of this lease by the Landlord to the Superior Landlord pursuant to
sub-clauses 2(iii) 2(x) 2(xi) and 2(xii) of the Headlease
2.3
'Building' means the building or buildings now or at any time during the Term
erected on the whole or part of the Premises
2.4
'the Headlease' means the superior lease under which the Landlord holds the
Premises made the 28th day of September 1976 between (1) Real Estate and
Commercial Trust Limited ('the Superior Landlord') and (2) Londex Limited for a
term of 125 years less the last 3 days thereof from the 5th May 1975 (the
interest of Londex Limited being now vested in the Landlord) and any lease or
leases superior to the Headlease

 
 
 

1

--------------------------------------------------------------------------------


2.5
'the Insurance Rent' means the sums which the Landlord shall from time to time
pay by way of premium:
 
2.5.1
for insuring the Premises in accordance with its obligations contained in this
lease
 
2.5.2
and for insuring in such reasonable amount and on such terms as the Landlord
shall consider appropriate against all liability of the Landlord to third
parties arising out of or in connection with any matter including or relating to
the Premises
2.6
'Insured Risks' means fire and such other risks as the Landlord from time to
time in its absolute discretion may think fit to insure against
2.7
'Interest' means interest during the period from the date on which the payment
is due to the date of payment both before and after any judgment at the Interest
Rate then prevailing or should the Base Rate cease to exist such other rate of
interest as is most closely comparable with the Interest Rate to be agreed
between the parties or in default of agreement to be determined by the Surveyor
acting as an expert and not as an arbitrator
2.8
'the 1954 Act' means the Landlord and Tenant Act 1954
2.9
'Pipes' means all pipes sewers drains mains ducts conduits gutters watercourses
wires cables channels flues and all other conducting media and includes any
fixings louvres cowls and any other ancillary apparatus which are in on or under
or which serve the Premises
2.10
'the Plan' means the plan annexed to this lease
2.11
'the Planning Acts' means the Town and Country Planning Act 1990
2.12
'Rent' means the Initial Rent and rent ascertained in accordance with the second
schedule and such term does not include the Insurance Rent or the Additional
Rent but the term 'rents' includes both the Rent the Insurance Rent and the
Additional Rent
2.13
'Surveyor' means any person or firm appointed by the Landlord to perform any of
the functions of the Surveyor under this lease (including an employee of the
Landlord or a company that is a member of the same group as the Landlord within
the meaning of Section 42 of the 1954 Act and including also the person or firm
appointed by the Landlord to collect the rents)
2.14
'VAT' means Value Added Tax or any tax of a similar nature that may be
substituted for it or levied in addition to it
2.15
'this lease' means this underlease
3
Interpretation
 
3.1
The expressions 'the Landlord' and 'the Tenant' wherever the context so admits
include the person for the time being entitled to the reversion immediately
expectant on the determination of the Term and the Tenant's successors in title
respectively
3.2
References to the Superior Landlord shall include its successors in title and
shall include all superior landlords however remote
3.3
Where the Landlord the Tenant or the Guarantor for the time being are two or
more persons obligations expressed or implied to be made by or with such party
are deemed to be made by or with such persons jointly and severally
3.4
Words importing one gender include all other genders and words importing the
singular include the plural and vice versa

 
 
 

2

--------------------------------------------------------------------------------


3.5
The expression 'Guarantor' includes not only the person referred to in
clause 1.1.3 (if any) but also any person who enters into the Guarantor's
covenants with the Landlord pursuant to the provisions of this lease
3.6
The expression 'the Premises' includes:
 
3.6.1
the Building
 
3.6.2
all additions and improvements to the Premises
 
3.6.3
all the Landlord's fixtures and fittings and fixtures of every kind which shall
from time to time be in or upon the Premises (whether originally affixed or
fastened to or upon the Premises or otherwise) except any such fixtures
installed by the Tenant that can be removed from the Premises without defacing
the Premises and
 
3.6.4
all Pipes in on under or over the Premises
 
and references to 'the Premises' in the absence of any provision to the contrary
include any part of the Premises
3.7
The expression 'the Term' includes the Contractual Term and any period of
holding-over or continuance of the Contractual Term whether by statute or common
law
3.8
References to 'the last year of the Term' include the last year of the Term if
the Term shall determine otherwise than by effluxion of time and references to
"the expiration of the Term" include such other determination of the Term
3.9
References to any right of the Landlord to have access to the Premises shall be
construed as extending to the Superior Landlord and any mortgagee of the
Premises and to all persons authorised by the Landlord and the Superior Landlord
or mortgagee (including agents professional advisers contractors workmen and
others)
3.10
Any convenant by the Tenant not to do an act or thing shall be deemed to include
an obligation not to permit or suffer such act or thing to be done by another
person
3.11
Any provisions in this lease referring to the consent or approval of the
Landlord shall be construed as also requiring the consent or approval of the
Superior Landlord where such consent shall be required but nothing in this lease
shall be construed as implying that any obligation is imposed upon the Superior
Landlord not unreasonably to refuse any such consent or approval
3.12
References to 'consent of the Landlord' or words to similar effect mean a
consent in writing signed by or on behalf of the Landlord and to 'approved' and
'authorised' or words to similar effect mean (as the case may be) approved or
authorised in writing by or on behalf of the Landlord
3.13
The terms 'the parties' or 'party' mean the Landlord and/or the Tenant but
except where there is an express indication to the contrary exclude the
Guarantor
3.14
'Development' has the meaning given by Section 55 of the Planning Acts
3.15
With the exception of clause 1.7 any references to a specific statute include
any statutory extension or modification amendment or re-enactment of such
statute and any regulations or orders made under such statute and any general
reference to 'statute' or 'statutes' includes any regulations or orders made
under such statute or statutes
3.16
References in this lease to any clause sub-clause or schedule without further
designation shall be construed as a reference to the clause sub-clause or
schedule to this lease so numbered
3.17
The clause paragraph and schedule headings and any table of contents do not form
part of this lease and shall not be taken into account in its construction or
interpretation

 
 
 

3

--------------------------------------------------------------------------------


4
Demise
 
The Landlord demises to the Tenant the Premises TOGETHER WITH the rights set out
in Part 1 of the first schedule (but provided that as mentioned therein)
EXCEPTING AND RESERVING to the Landlord the rights specified in Part 2 of the
first schedule TO HOLD the Premises to the Tenant for the Contractual Term
SUBJECT to all matters contained or referred to in the Property and Charges
registers of Title Number SGL229515 at H M Land Registry as at the 12 October
1992 YIELDING AND PAYING to the Landlord:
4.1
The Rent payable without any deduction by equal quarterly payments in advance on
the usual quarter days in every year and proportionately for any period of less
than a year the first such payment being a proportionate sum in respect of the
period from and including the Rent Commencement Date to and including the day
before the quarter day next after the date of this lease to be paid on the date
of this lease and
4.2
by way of further rent the Insurance Rent payable on demand in accordance with
the Insurance Provisions and
4.3
by way of further rent payable on demand the Additional Rent
5
The Tenant's covenants
 
The Tenant covenants with the Landlord:
5.1
Rent
 
To pay the rents on the days and in the manner set out in this lease and not to
exercise or seek to exercise any right or claim to withhold rent or any right or
claim to legal or equitable set-off
5.2
Outgoings and VAT
 
To pay and to indemnify the Landlord against
 
5.2.1
all rates taxes assessments duties charges impositions and outgoings which are
now or during the Term shall be charged assessed or imposed upon the Premises or
upon the owner or occupier of them excluding (save in respect of VAT) any
payable by the Landlord occasioned by receipt of the rents or by any interest
reversionary to the interest created by this lease and if the landlord shall
suffer any loss of rating relief which may be applicable to empty premises after
the end of the Term by reason of such relief being allowed to the Tenant in
respect of any period before the end of the Term to make good such loss to the
Landlord and
 
5.2.2
VAT chargeable in respect of any payment made by the Tenant under any of the
terms of or in connection with this lease or in respect of any payment properly
made by the Landlord where the Tenant agrees in this lease to reimburse the
Landlord for such payment but where the Landlord is unable to recover the same
5.3
Electricity, gas and other services consumed
 
To pay to the suppliers and to indemnify the Landlord against all charges for
electricity gas and other services consumed or used at or in relation to the
Premises (including meter rents)
5.4
Repair, cleaning, decoration etc
 
5.4.1
To repair the Premises and keep them in repair excepting damage caused by an
Insured Risk (other than where the insurance money is irrecoverable in
consequence of any act or default of the Tenant or anyone at the Premises
expressly or by implication with the Tenant's authority)

4

--------------------------------------------------------------------------------



  5.4.2 To replace from time to time the Landlord's fixtures and fittings in the
Premises which may be or become beyond repair at any time during or at the
expiration of the Term
 
5.4.3
To clean the Premises and keep them in a clean condition
 
5.4.4
Not to cause any land roads or pavements abutting the Premises to be untidy or
in a dirty condition and in particular (but without prejudice to the generality
of the above) not to deposit on them refuse or other materials
 
5.4.5
In every third year and in the last year of the Term to redecorate the exterior
of the Building and in every fifth year and in the last year of the Term to
redecorate the interior of the Building in both instances in a good and
workmanlike manner and with appropriate materials of good quality any change in
the tints colours and patterns of such external decoration to be approved by the
Landlord provided that the covenants relating to the last year of the Term shall
not apply where the Tenant shall have performed the obligation in question less
than 18 months prior to the expiry of the Term
 
5.4.6
Where the use of Pipes boundary structures or other things is common to the
Premises and other property to be responsible for and to indemnify the Landlord
against all sums due from and to undertake all work that is the responsibility
of the owner lessee or occupier of the Premises in relation to those Pipes or
other things
 
5.4.7
To keep any part of the Premises which may not be built upon ('the Open Land')
adequately surfaced in good condition and free from weeds
 
5.4.8
Not to deposit or permit to be deposited any waste rubbish or refuse on the Open
Land
 
5.4.9
Not to keep or store on the Open Land any caravan or movable dwelling
 
5.4.10
Without prejudice to the above provisions of this clause 5.4 to keep the
Premises together with the fences marked 'T' on the Plan in such repair and
condition as shall not in any way be a nuisance or cause damage to the Superior
Landlord or its tenants or occupiers of any of the neighbouring property or
which tend to depreciate or lessen the value of any of the Superior Landlord's
land or properties in the neighbourhood
5.5
Waste and alterations
 
5.5.1
Not to:
 
 
5.5.1.1
commit any waste
 
 
5.5.1.2
make any addition to the Premises
 
 
5.5.1.3
unite the Premises with any adjoining premises
 
 
5.5.1.4
make any external or structural alteration to the Premises save as permitted by
the following provisions of this clause
 
5.5.2
Not to make external or structural alterations to the Building without:
 
 
5.5.2.1
obtaining and complying with all necessary consents of any competent authority
and paying all charges of any such authority in respect of such consents
 
 
5.5.2.2
making an application supported by drawings and where appropriate a
specification in duplicate
 
 
 

5

--------------------------------------------------------------------------------


 
 
5.5.2.3
paying the fees of the Landlord any superior landlord any mortgagee and their
respective professional advisers and
 
 
5.5.2.4
entering into such covenants as the Landlord may require as to the execution and
reinstatement of the alterations
 
 
and in the case of any works of a substantial nature the Landlord may require
prior to the commencement of such works the provision by the Tenant of adequate
security in the form of a deposit of money or the provision of a bond as
assurance to the Landlord that any works which may from time to time be
permitted by the Landlord shall be fully completed
 
5.5.3
Subject to the provisions of clause 5.5.2 not to make any external or structural
alterations to the Building without the consent of the Landlord which shall not
unreasonably be withheld or delayed
 
5.5.4
To remove any additional buildings additions alterations or improvements made to
the Premises at the expiration of the Term if reasonably so requested by the
Landlord and to make good any part or parts of the Premises which may be damaged
by such removal
 
5.5.5
Not to make connection with the Pipes that serve the Premises otherwise than in
accordance with the plans and specifications approved by the Landlord subject to
consent to make such connection having previously been obtained from the
competent statutory authority or undertaker
5.6
Aerials, signs and advertisements
 
5.6.1
Not to erect any pole mast or wire (whether in connection with telegraphic
telephonic radio or television communication or otherwise) upon the Premises
 
5.6.2
Not to affix to or exhibit on the outside of the Building or to or through any
window of the Building nor display anywhere on the Premises any new placard sign
notice fascia board or advertisement except any sign permitted by virtue of any
consent given by the Landlord pursuant to a covenant contained in this lease
(such consent not to be unreasonably withheld or delayed)
5.7
Statutory Obligations
 
5.7.1
At the Tenant's own expense to execute all works and provide and maintain all
arrangements upon or in respect of the Premises or the use to which the Premises
are being put that are required in order to comply with the requirements of any
statute (already or in the future to be passed) or any government department,
local authority other public or competent authority or court of competent
jurisdiction regardless of whether such requirements are imposed on the lessor
the lessee or the occupier
 
5.7.2
Not to do in or near the Premises any act or thing by reason of which the
Landlord may under any statute incur have imposed upon it or become liable to
pay any penalty damages compensation costs charges or expenses
 
5.7.3
Without prejudice to the generality of the above to comply in all respects with
the provisions of any statutes and any other obligations imposed by law or by
any byelaws applicable to the Premises or in regard to carrying on the trade or
business for the time being carried on on the Premises

 
 
 

6

--------------------------------------------------------------------------------


5.8
Access of Landlord and notice to repair
 
5.8.1
To permit the Landlord:
 
 
5.8.1.1
to enter upon the Premises for the purposes of ascertaining that the covenants
and conditions of this lease have been observed and performed
 
 
5.8.1.2
to view the state of repair and condition of the Premises and
 
 
5.8.1.3
to give the Tenant (or leave upon the Premises) a notice specifying any repairs
cleaning maintenance or painting that the Tenant has failed to execute in breach
of the terms of this lease and to request the Tenant to immediately execute the
same including the making good of such opening up (if any)
 
5.8.2
As soon as reasonably practicable to repair cleanse maintain and paint the
Premises as required by such notice
 
5.8.3
If within one month of the service of such a notice the Tenant shall not have
commenced and be proceeding diligently with the execution of the work referred
to in the notice or shall fail to complete the work within three months or if in
the Landlord's reasonable opinion the Tenant is unlikely to have completed the
work within such period to permit the Landlord to enter the Premises to execute
such work as may be necessary to comply with the notice and to pay to the
Landlord the cost of so doing and all expenses incurred by the Landlord
(including legal costs and surveyor's fees) within fourteen days of a written
demand
5.9
Alienation
 
Definitions
 
5.9.1
'Permitted Part' means any part or parts of the Premises but so that there shall
at no time be more than four separate occupancies of the Premises
 
5.9.2
Not to hold on trust for another or (save pursuant to a transaction permitted by
and effected in accordance with the provisions of this lease) part with the
possession of the whole or any part of the Premises or permit another to occupy
the whole or any part of the Premises
 
5.9.3
Not to assign or charge part only of the Premises
 
5.9.4
Not to assign charge or underlet the whole of the Premises without the prior
consent of the Landlord such consent not to be unreasonably withheld or delayed
 
5.9.5
Not to underlet any part of the Premises without the prior consent of the
Landlord such consent not to be unreasonably withheld or delayed and otherwise
than by means of an underlease of a Permitted Part
 
5.9.6
Not any time during the Term to underlet the whole or any part of the Premises
without having obtained and produced to the Landlord before the grant of such
underlease an order of the court authorising an agreement between the parties to
such underlease excluding the operation of sections 24 to 28 (inclusive) of the
1954 Act in relation to the tenancy created by such underlease and without
recording such agreement in the provisions of the underlease
 
5.9.7
Prior to any permitted assignment to procure that the assignee enters into
direct covenants with the Landlord to perform and observe all the Tenant's
covenants and all other provisions this lease during the residue of the Term

 
 
 

7

--------------------------------------------------------------------------------


 
5.9.8
On a permitted assignment to a private limited company and if the Landlord shall
reasonably so require to procure that at least two directors of the company or
some other guarantor or guarantors acceptable to the Landlord enter into direct
covenants with the Landlord in the form of the Guarantor's covenants contained
in this lease with 'the Assignee' substituted for 'the Tenant'
 
5.9.9
Not without the consent in writing of the Landlord to underlet the whole or any
part of the Premises otherwise than by means of an underlease granted at a full
open market rent without any fine or premium being taken and which complies with
the following provisions:
 
 
5.9.9.1
such underlease shall contain the same provisions as those contained in this
lease with such amendments as may be approved in writing by the Landlord
 
 
5.9.9.2
the rent reserved by such underlease shall be payable in advance on the days on
which Rent is payable under this lease
 
 
5.9.9.3
if the term of such underlease shall extend beyond a date upon which the Rent
payable under this lease is to be reviewed such underlease shall contain
provisions for the upwards only review of the rent reserved by such underlease
to take effect at the same intervals on the same dates basis and terms as those
provided in this lease for the review of the Rent
 
 
5.9.9.4
such underlease shall provide provisions for the upwards only review of the rent
reserved by such underlease on the basis and on the dates on which the Rent is
to be reviewed in this lease
 
 
5.9.9.5
such underlease shall contain provisions prohibiting the undertenant from doing
or allowing any act or thing in relation to the underlet premises inconsistent
with or in breach of the provisions of this lease
 
 
5.9.9.6
such underlease shall contain a provision for reentry by the underlandlord on
breach of any covenant by the undertenant
 
 
5.9.9.7
such underlease shall contain provisions imposing an absolute prohibition
against all dispositions of or other dealings whatever with the underlet
premises other than an assignment or charge of the whole and prohibiting any
assignment or charge of the whole without the prior consent of the Landlord
under this lease
 
 
5.9.9.8
such underlease shall contain provisions prohibiting the undertenant from
permitting another to occupy the whole or any part of the underlet premises with
similar exceptions to those in clause 5.9.13 and
 
 
5.9.9.9
such underlease shall impose in relation to any permitted assignment or charge
the same obligations for registration with the Landlord as are contained in this
lease in relation to dispositions by the Tenant
 
5.9.10
Prior to any permitted underletting to procure that the undertenant enters into
direct covenants with the Landlord that the undertenant shall:
 
 
5.9.10.1
pay the rents and other sums reserved by and observe and perform the covenants
on the lessee's part and conditions contained in the underlease and not suffer
or permit at or in relation to the Premises any act or thing which would or
might constitute a breach of such covenants or conditions

 
 
 

8

--------------------------------------------------------------------------------


 
 
5.9.10.2
not to omit suffer of permit at or in relation to the Premises any act or thing
which would or might cause the Tenant to be in breach of or which if done
ommitted suffered or permitted by the Tenant would or might constitute a breach
of the covenants on the lessee's part and the conditions contained in this lease
 
5.9.11
To enforce the performance and observance by every such undertenant of the
provisions of the underlease and not at any time either expressly or by
implication to waive any breach of the covenants or conditions on the part of
any undertenant or assignee of any underlease nor (without the consent of the
Landlord such consent not to be unreasonably withheld or delayed) vary the terms
or accept a surrender of any permitted underlease
 
5.9.12
In relation to any permitted underlease:
 
 
5.9.12.1
to ensure that the rent is reviewed in accordance with the terms of the
underlease
 
 
5.9.12.2
to give notice to the Landlord of the details of the determination of every rent
review within twenty-eight days
 
5.9.13
Notwithstanding clause 5.9.2 the Tenant may share the occupation of the whole or
any part of the Premises with a company which is a member of the same group as
the Tenant (within the meaning of Section 42 of the 1954 Act) for so long as
both companies shall remain members of that group and otherwise than in a manner
that transfers or creates a legal estate
 
5.9.14
To give notice to the Landlord and Superior Landlord of all dispositions
devolutions assignments underleases mortgages or charges of the Premises or any
part thereof within one month thereafter such notice to contain the name and
place of abode of the person or company to whom the same shall have devolved or
been assigned or underlet and to produce the probate letters of administration
or other instrument evidencing the devolution or assignment counterpart
underlease mortgage charge or other disposition to the Landlord's solicitor and
to the Superior Landlord's solicitor and deposit with him a copy and pay to him
his registration fee with every such notice
5.10
Nuisance etc and residential restrictions
 
5.10.1
Not to do nor allow to remain upon the Premises anything which may be or become
or cause a nuisance annoyance disturbance inconvenience injury or damage to the
Landlord or its tenants or the owners or occupiers of adjacent or neighbouring
premises
 
5.10.2
Not to use the Premises for a sale by auction or for any dangerous noxious noisy
or offensive trade business manufacture or occupation nor for any illegal or
immoral act or purpose
 
5.10.3
Not to use the Premises as sleeping accommodation or for residential purposes
nor keep any animal fish reptile or bird anywhere on the Premises
5.11
Landlord's costs
 
To pay to the Landlord on an indemnity basis all costs fees charges
disbursements and expenses (including without prejudice to the generality of the
above those payable to counsel solicitors surveyors and bailiffs) incurred by
the Landlord in relation to or incidental to:

 
 
 

9

--------------------------------------------------------------------------------


 
5.11.1
every application made by the Tenant for a consent or licence required by the
provisions of this lease whether such consent or licence is granted or refused
or proffered subject to any qualification or condition or whether the
application is withdrawn
 
5.11.2
the preparation and service of a notice under the Law of Property Act 1925
Section 146 or incurred by or in contemplation of proceedings under Sections 146
or 147 of the Act nowithstanding that forfeiture is avoided otherwise than by
relief granted by the court
 
5.11.3
the recovery or attempted recovery of arrears of rent or other sums due from the
Tenant and
 
5.11.4
any steps taken in contemplation of or in connection with the preparation and
service of a schedule of dilapidations during or within six months after the
expiration of the Term (but in relation to dilapidations arising during the
Term)
5.12
The Planning Acts
 
5.12.1
Not to commit any breach of planning control (such term to be construed as it is
used in the Planning Acts) and to comply with the provisions and requirements of
the Planning Acts that affect the Premises whether as to the Permitted User or
otherwise and to indemnify (both during or following the expiration of the Term)
and keep the Landlord indemnified against all liability whatsoever including
costs and expenses in respect of any contravention
 
5.12.2
At the expense of the Tenant to obtain all planning permissions and to serve all
such notices as may be required for the carrying out of any operations or user
on the Premises which may constitute Development provided that no application
for planning permission shall be made without the previous consent of the
Landlord such consent not to be unreasonably withheld or delayed
 
5.12.3
Subject only to any statutory direction to the contrary to pay and satisfy any
charge or levy that may subsequently be imposed under the Planning Acts in
respect of the carrying out or maintenance of any such operations or the
commencement or continuance of any such user
 
5.12.4
Notwithstanding any consent which may be granted by the Landlord under this
lease not to carry out or make any alteration or addition to the Premises or any
change of use until:
 
 
5.12.4.1
all necessary notices under the Planning Acts have been served and copies
produced to the Landlord
 
 
5.12.4.2
all necessary permissions under the Planning Acts have been obtained and
produced to the Landlord and
 
 
5.12.4.3
the Landlord has acknowledged (such acknowledgement not to be unreasonably
withheld or delayed) that every necessary planning permission is acceptable to
it the Landlord being entitled to refuse to acknowledge its acceptance of a
planning permission on the grounds that any condition contained in it or
anything omitted from it or the period referred to in it would be (or be likely
to be) prejudicial to the Landlord's interest in the Premises whether during or
following the expiration of the Term

10

--------------------------------------------------------------------------------



  5.12.5 Unless the Landlord shall otherwise direct to carry out and complete
before the expiration of the Term:
 
 
5.12.5.1
any works stipulated to be carried out to the Premises by a date subsequent to
such expiration as a condition of any planning permission granted for any
Development begun before the expiration of the Term and
 
 
5.12.5.2
any Development begun upon the Premises in respect of which the Landlord shall
or may be or become liable for any charge or levy under the Planning Acts
 
5.12.6
In any case where a planning permission is granted subject to conditions and if
the Landlord reasonably so requires to provide security for the compliance with
such conditions and not to implement the planning permission until security has
been provided
 
5.12.7
If reasonably required by the Landlord but at the cost of the Tenant to appeal
against any refusal of planning permission or the imposition of any conditions
on a planning permission relating to the Premises following an application by
the Tenant
5.13
Plans, documents and information
 
5.13.1
If called upon to do so to produce to the Landlord or the Surveyor all plans
documents and other evidence as the Landlord may require in order to satisfy
itself that the provisions of this lease have been complied with
 
5.13.2
If called upon so to do to furnish to the Landlord or the Surveyor such
information as may reasonably be requested in writing in relation to any pending
or intended step under the 1954 Act
 
5.13.3
If called upon to do so to furnish to the Landlord or the Surveyor or any person
acting as the third party determining the Rent in default of agreement between
the parties under any provisions for rent review contained in this lease such
information as may reasonably be requested in writing in relation to the
implementation of any provisions for rent review
5.14
Indemnities
 
To be responsible for and to keep the Landlord fully indemnified against:—
 
5.14.1
all damage damages losses costs expenses actions demands proceedings claims and
liabilities made against or suffered or incurred by the Landlord arising
directly or indirectly out of:—
 
 
5.14.1.1
any act or omission or negligence of the Tenant or any persons at the Premises
expressly or impliedly with the Tenant's authority or
 
 
5.14.1.2
any breach or non-observance by the Tenant of the covenants conditions or other
provisions of this lease or any of the matters to which this demise is subject
 
5.14.2
any tax or imposition relating to the Premises which becomes payable either
during the Term or after its ending by reason of any act or default of the
Tenant or any person deriving title under the Tenant or their respective agents
servants and licensees

 
 
 

11

--------------------------------------------------------------------------------


5.15
Reletting boards
 
To permit the Landlord upon reasonable notice at any time during the Term to
enter upon the Premises and affix and retain anywhere upon the Premises a notice
for reletting the Premises and during such period to permit persons with the
written authority of the Landlord or its agent at reasonable times of the day to
view the Premises
5.16
Encroachments
 
5.16.1
Not to stop up darken or obstruct any windows or light belonging to the Building
 
5.16.2
To take all steps to prevent any new window light opening doorway path passage
pipe or other encroachment or easement being made or acquired in against out of
or upon the Premises and to notify the Landlord immediately if any such
encroachment or easement shall be made or acquired (or attempted to be made or
acquired) and at the request of the Landlord to adopt such means as shall be
required to prevent such encroachment or the acquisition of any such easement
5.17
Yield up
 
At the expiration of the Term:
 
5.17.1
to yield up the Premises in repair and in accordance with the terms of this
lease
 
5.17.2
to give up all keys of the Premises to the Landlord and
 
5.17.3
to remove all signs erected by the Tenant in upon or near the Premises and
immediately to make good any damage caused by such removal
5.18
Interest on arrears
 
5.18.1
If the Tenant shall fail to pay the rents or any other sum due under this lease
whether formally demanded or not within 21 days of the date on which the same
fall due for payment the Tenant shall pay to the Landlord Interest on the rents
or other sum from the date when they were due to the date on which they are paid
and such Interest shall be deemed to be rents due to the Landlord
 
5.18.2
Nothing in the preceding clause shall entitle the Tenant to withhold or delay
any payment of the rents or any other sum due under this lease after the date
upon which they fall due or in any way prejudice affect or derogate from the
rights of the Landlord in relation to such non-payment including (but without
prejudice to the generality of the above) under the proviso for re-entry
contained in this lease



5.19
Statutory notices etc
 
To give full particulars to the Landlord of any notice direction order or
proposal for the Premises made given or issued to the Tenant by any local or
public authority within seven days of receipt and if so required by the Landlord
to produce it to the Landlord and without delay to take all necessary steps to
comply with the notice direction or order or at the request of the Landlord but
at the cost of the Tenant to make or join with the Landlord in making such
objection or representation against or in respect of any notice direction order
or proposal as the Landlord shall deem expedient
5.20
Keyholders
 
To ensure that at all times the Landlord has and the local Police force has
written notice of the name home address and home telephone number of at least
two keyholders of the Premises

 
 
 

12

--------------------------------------------------------------------------------


5.21
Sale of reversion etc
 
To permit upon reasonable notice at any time during the Term prospective
purchasers of or agents instructed in connection with the sale of the Landlord's
reversion or of any other interest superior to the Term to view the Premises
without interruption provided they are authorised in writing by the Landlord or
its agents
5.22
Defective premises
 
To give notice to the Landlord of any defect in the Premises which might give
rise to an obligation on the Landlord to do or refrain from doing any act or
thing in order to comply with the provisions of this lease or the duty of care
imposed on the Landlord pursuant to the Defective Premises Act 1972 or otherwise
and at all times to display and maintain all notices which the Landlord may from
time to time reasonably require to be displayed at the Premises
5.23
New guarantor
 
Within fourteen days of the death during the Term of any Guarantor or of such
person becoming bankrupt having a receiving order made against him having an
interim receiver appointed in respect of his property or having a receiver
appointed under the Mental Health Act 1983 or being a company passing a
resolution to wind up or entering into liquidation having a receiver appointed
having an administration order made or upon any person becoming entitled to
exercise in respect of it the powers of an administrative receiver to give
notice of this fact to the Landlord and if so required by the Landlord at the
expense of the Tenant within twenty-eight days to procure some other person
acceptable to the Landlord to execute a guarantee in respect of the Tenant's
obligations contained in this lease in the form of the Guarantor's covenants
contained in this lease
5.24
Landlord's rights
 
To permit the Landlord at all times during the Term to exercise without
interruption or interference any of the rights granted to it by virtue of the
provisions of this lease
5.25
User
 
 
 
5.25.1
Not to use the Premises for any purpose other than the Permitted User and
(without prejudice to the generality thereof) not to use any part of the
Premises at any time for the purpose of an hotel club billiard saloon dance hall
funfair or amusement arcade but so that this provision shall not be deemed to
preclude the holding of dances for or the playing of billiards by the employees
of the Tenant so long as no nuisance or annoyance is caused to the Superior
Landlord its tenants or residents in the neighbourhood
 
5.25.2
Not to cease carrying on business in the Premises or leave the Premises
continuously unoccupied for more than one month without:
 
 
5.25.2.1
notifying the Landlord and
 
 
5.25.2.2
providing such caretaking or security arrangements as the Landlord shall require
and the insurers shall require in order to protect the Premises from vandalism
theft damage or unlawful occupation
5.26
Smoke abatement
 
5.26.1
To ensure that every new furnace boiler or heater at the Premises (whether using
solid liquid or gaseous fuel) is constructed and used so as substantially to
consume or burn the smoke arising from it

 
 
 

13

--------------------------------------------------------------------------------


 
5.26.2
Not to cause or permit any grit or noxious or offensive effluvia to be emitted
from any engine furnace chimney or other apparatus on the Premises without using
all reasonable means for preventing or counteracting such emission
 
5.26.3
To comply with the provisions of the Clean Air Acts 1956 and 1968 the Control of
Pollution Act 1974 and the Environmental Protection Act 1990 and with the
requirements of any notice of the local authority served under them
5.27
Pollution
 
Not to permit to be discharged into any Pipes serving the Premises:
 
5.27.1
any oil or grease or any deleterious objectionable dangerous poisonous or
explosive matter or substance and to take all measures to ensure that any
effluent discharged into the Pipes will not be corrosive or otherwise harmful to
the Pipes or cause obstruction or deposit in them or
 
5.27.2
any fluid of a poisonous or noxious nature or of a kind likely to or that does
in fact destroy sicken or injure the fish or contaminate or pollute the water of
any stream or river
5.28
Roof and floor weighting
 
5.28.1
Not to bring or permit to remain upon the Building any safes machinery goods or
other articles which shall or may strain or damage the Building or any part of
it
 
5.28.2
Not without the consent of the Landlord to suspend any weight from the portal
frames stanchions or roof purlins of the Building or use the same for the
storage of goods or place any weight on them
 
5.28.3
On any application by the Tenant for the Landlord's consent under this clause
the Landlord shall be entitled to consult and obtain the advice of an engineer
or other person in relation to the roof or floor loading proposed by the Tenant
and the Tenant shall repay to the Landlord on demand the fee of such engineer or
other person
5.29
Machinery
 
5.29.1
To keep all landlords' plant apparatus and machinery (including any boilers and
furnaces) upon the Premises properly maintained and in good working order and
for that purpose to employ reputable contractors for the regular periodic
inspection and maintenance of the same
 
5.29.2
To renew all working and other parts as and when necessary or when recommended
by such contractors
 
5.29.3
To ensure by directions to the Tenant's staff and otherwise that such plant
apparatus and machinery are properly operated and
 
5.29.4
To avoid damage to the Premises by vibration or otherwise
5.30
Covenants and conditions contained in the Headlease
 
Except for the obligation to pay the rent reserved by clause 2(i) thereof to
observe and perform the covenants and conditions on the part of the lessee
contained in the Headlease and to indemnify the Landlord from and against any
actions proceedings claims damages costs expenses or losses arising from any
breach non-observance or non-performance of such covenants and conditions

14

--------------------------------------------------------------------------------



5.31 Not to commit a breach of the terms of the Headlease
 
Not to do omit suffer or permit in relation to the Premises any act or thing
which would or might cause the Landlord to be in breach of the Headlease or
which if done omitted or suffered or permitted by the Landlord would or might
constitute a breach of the covenants on the part of the lessee and the
conditions contained in the Headlease
5.32
To permit access
 
To permit the Landlord and all persons authorised by the Landlord (including
agents professional advisers contractors workmen and others) upon reasonable
notice (except in the case of emergency) to enter upon the Premises for any
purpose that is in the opinion of the Landlord necessary to enable it to comply
with the covenants on the part of the lessee and the conditions contained in the
Headlease
6
The Landlord's covenants
 
The Landlord covenants with the Tenant:
6.1
Quiet enjoyment
 
To permit the Tenant peaceably and quietly to hold and enjoy the Premises
without any interruption or disturbance from or by the Landlord or any person
claiming under or in trust for the Landlord or by title paramount
6.2
Headlease rent
 
Provided that the Tenant shall have performed its obligations under this lease
to pay the rent reserved by the Headlease and to perform the covenants and
conditions on the part of the lessee contained in the Headlease
6.3
To obtain consents under the Headlease
 
To take all reasonable steps at the Tenant's expense to obtain the consent of
the Superior Landlord wherever the Tenant makes application for any consent
required under this lease where the consent of both the Landlord and the
Superior Landlord is needed by virtue of this Lease and the Headlease
7
Insurance
 
The term "Insurance Provisions" shall mean the provisions contained in this
clause
7.1
Landlord to insure
 
The Landlord covenants with the Tenant to insure the Premises unless such
insurance shall be vitiated by any act of the Tenant or by anyone at the
Premises expressly or by implication with the Tenant's authority
7.2
Details of the insurance
 
Insurance shall be effected:
 
7.2.1
in such insurance office or with such underwriters and through such agency as
the Landlord may from time to time decide
 
 
 

15

--------------------------------------------------------------------------------


 
7.2.2
for the following sums:
 
 
7.2.2.1
such sum as the Landlord shall from time to time be advised or the Tenant shall
reasonably require as being the full cost of rebuilding and reinstatement
including architects' surveyors' and other professional fees payable upon any
applications for planning permission or other permits or consents that may be
required in relation to the rebuilding or reinstatement of the Premises the cost
of debris removal demolition site clearance accommodation works any works that
may be required by statute and incidental expenses and
 
 
7.2.2.2
the loss of Rent payable under this lease from time to time (having regard to
any review of rent which may become due under this lease) for three years
 
7.2.3
against damage or destruction by the Insured Risks to the extent that such
insurance may ordinarily be arranged for properties such as the Premises with an
insurer of repute and subject to such excesses exclusions or limitations as the
insurer may require
7.3
Payment of Insurance Rent
 
The Tenant shall pay the Insurance Rent on demand for the period from and
including the Rent Commencement Date to the day before the next policy renewal
date following the date of this lease and subsequently the Tenant shall pay the
Insurance Rent on demand
7.4
Suspension of Rent
 
7.4.1
If and whenever during the Term:
 
 
7.4.1.1
the Premises or any part of them are damaged or destroyed by any of the Insured
Risks (except one against which insurance may not ordinarily be arranged with an
insurer of repute for properties such as the Premises unless the Landlord has in
fact insured against that risk) so that the Premises or any part of them are
unfit for occupation or use and
 
 
7.4.1.2
payment of the insurance money is not refused in whole or in part
 
 
the provisions of clause 7.4.2 shall have effect
 
7.4.2
When the circumstances contemplated in clause 7.4.1 arise the Rent or a fair
proportion of the Rent according to the nature and the extent of the damage
sustained shall cease to be payable until the Premises or the affected parts
shall have been rebuilt or reinstated so that the Premises or the affected part
are made fit for occupation or use or until the expiration of three years from
the destruction or damage whichever period is the shorter (the amount of such
proportion and the period during which the Rent shall cease to be payable to be
determined by the Surveyor acting as an expert and not as an arbitrator)
7.5
Reinstatement and termination if prevented
 
7.5.1
If and whenever during the Term:
 
 
7.5.1.1
the Premises or any part of them are damaged or destroyed by any of the Insured
Risks (except one against which insurance may not ordinarily be arranged with an
insurer of repute for properties such as the Premises unless the Landlord has in
fact insured against that risk) and

 
 
 

16

--------------------------------------------------------------------------------


 
 
7.5.1.2
the payment of the insurance money is not refused in whole or in part by reason
of any act or default of the Tenant or anyone at the Premises expressly or by
implication with the Tenant's authority
 
 
the Landlord shall use its best endeavours to obtain all planning permissions or
other permits and consents that may be required under the Planning Acts or other
statutes (if any) to enable the Landlord to rebuild and reinstate
("Permissions")
 
7.5.2
Subject to the provisions of clauses 7.5.3 and 7.5.4 the Landlord shall as soon
as the Permissions have been obtained or immediately where no Permissions are
required apply all money received in respect of such insurance (except sums in
respect of loss of Rent) in rebuilding or reinstating the Premises so destroyed
or damaged PROVIDED that in the event of substantial damage to or destruction of
the Premises by an Insured Risk the above provisions shall have effect as if
they obliged the Landlord (subject as provided above) to rebuild and reinstate
the Premises either in the form in which they were immediately before the
occurrence of the destruction or damage or with such modifications as:
 
 
7.5.2.1
may be required by any competent authority as a condition of the grant of any of
the Permissions and/or
 
 
7.5.2.2
the Landlord may make to reflect then current good building practice and/or
 
 
7.5.2.3
the Landlord may otherwise reasonably require
 
 
but so that the Landlord shall in any event provide in the Premises as rebuilt
and reinstated accommodation for the Tenant no less convenient and commodious
than those which existed immediately before the occurrence of the destruction or
damage
 
7.5.3
For the purposes of this clause the expression 'Supervening Events' means:
 
 
7.5.3.1
the Landlord has failed despite using its best endeavours to obtain the
Permissions
 
 
7.5.3.2
any of the Permissions have been granted subject to a lawful condition with
which in all the circumstances it would be unreasonable to expect the Landlord
to comply
 
 
7.5.3.3
some defect or deficiency in the site upon which the rebuilding or reinstatement
is to take place would mean that the same could only be undertaken at a cost
that would be unreasonable in all circumstances
 
 
7.5.3.4
the Landlord is unable to obtain access to the site for the purposes of
rebuilding or reinstating
 
 
7.5.3.5
the cost of rebuilding or reinstating would exceed the amount received in
respect of the insurance effected by the Landlord pursuant to this clause
(except sums in respect of loss of Rent)
 
 
7.5.3.6
the rebuilding or reinstating is prevented by war act of God Government action
strike lock-out or
 
 
7.5.3.7
any other circumstances reasonably beyond the control of the Landlord
 
7.5.4
the Landlord shall not be liable to rebuild or reinstate the Premises if and for
so long as such rebuilding or reinstating is prevented by Supervening Events

 
 
 

17

--------------------------------------------------------------------------------


 
7.5.5
If upon the expiry of a period of thirty months commencing on the date of the
damage or destruction the Premises have not been rebuilt or reinstated so as to
be fit for the Tenant's occupation and use either party may by notice served at
any time within six months of the expiry of such period invoke the provisions of
clause 7.5.6
 
7.5.6
Upon service of a notice in accordance with clause 7.5.5:
 
 
7.5.6.1
the Term will absolutely cease but without prejudice to any rights or remedies
that may have accrued to either party against the other and
 
 
7.5.6.2
all money received in respect of the insurance effected by the Landlord pursuant
to this clause shall belong to the Landlord
7.6
Tenant's insurance covenants
 
The Tenant covenants with the Landlord
 
7.6.1
to comply with all the reasonable requirements and recommendations of the
insurers
 
7.6.2
not to do or omit anything that could cause any policy of insurance on or in
relation to the Premises to become void or voidable wholly or in part nor
(unless the Tenant shall have previously notified the Landlord and have agreed
to pay the increased premium) anything by which additional insurance premiums
may become payable
 
7.6.3
to keep the Premises supplied with such fire fighting equipment as the insurers
and the fire authority may require and as the Landlord may reasonably require
and to maintain such equipment to their satisfaction and in efficient working
order and at least once in every six months to cause any sprinkler system and
other fire fighting equipment to be inspected by a competent person
 
7.6.4
not to store or bring onto the Premises any article substance or liquid of a
specially combustible inflammable or explosive nature and to comply with the
requirements and recommendations of the fire authority and the reasonable
requirements of the Landlord as to fire precautions relating to the Premises.
 
7.6.5
not to obstruct the access to any fire equipment or the means of escape from the
Premises nor to lock any fire door while the Premises are occupied
 
7.6.6
to give notice to the Landlord immediately upon the happening of any event which
might affect any insurance policy on or relating to the Premises or upon the
happening of any event against which the Landlord may have insured under this
lease
 
7.6.7
immediately to inform the Landlord in writing of any conviction judgment or
finding of any court or tribunal relating to the Tenant (or any director other
officer or major shareholder of the Tenant) of such a nature as to be likely to
affect the decision of any insurer or underwriter to grant or to continue any
such insurance
 
7.6.8
if at any time the Tenant shall be entitled to the benefit of any insurance on
the Premises (which is not effected or maintained in pursuance of any obligation
contained in this lease) to apply all money received by virtue of such insurance
in making good the loss or damage in respect of which such money shall have been
received

 
 
 

18

--------------------------------------------------------------------------------


 
7.6.9
if and whenever during the Term the Premises or any part of them are damaged or
destroyed by an Insured Risk and the insurance money under the policy of
insurance effected by the Landlord pursuant to its obligations contained in this
lease is by reason of any act or default of the Tenant or anyone at the Premises
expressly or by implication with the Tenant's authority wholly or partially
irrecoverable immediately in every such case (at the option of the Landlord)
either:
 
 
7.6.9.1
to rebuild and reinstate at its own expense the Premises or the part destroyed
or damaged to the reasonable satisfaction and under the supervision of the
Surveyor the Tenant being allowed towards the expenses of so doing upon such
rebuilding and reinstatement being completed the amount (if any) actually
received in respect of such destruction or damage under any such insurance
policy or
 
 
7.6.9.2
to pay to the Landlord on demand with Interest the amount of such insurance
money so irrecoverable in which event the provisions of clauses 7.4 and 7.5
shall apply
7.7
Landlord's insurance covenants
 
The Landlord covenants with the Tenant in relation to the policy of insurance
effected by the Landlord pursuant to its obligations contained in this lease to
produce to the Tenant on demand reasonable evidence of the terms of the policy
and the fact that the last premium has been paid.
8
The Guarantor's covenants
 
The expression "the Guarantor's covenants" shall mean the following covenants by
the Guarantor
 
The Guarantor covenants with the person named in clause 1.1.1. and without the
need for any express assignment with all its successors in title that:
8.1
To pay observe and perform
 
During the Term the Tenant shall punctually pay the rents and observe and
perform the covenants and other terms of this lease and if at any time during
the Term the Tenant shall make any default in payment of the rents or in
observing or performing any of the covenants or other terms of this lease the
Guarantor will pay the rents and observe or perform the covenants or terms in
respect of which the Tenant shall be in default and make good to the Landlord on
demand and indemnify the Landlord against all losses damages costs and expenses
arising or incurred by the Landlord as a result of such non-payment
non-performance or non-observance notwithstanding:
 
8.1.1
any time or indulgence granted by the Landlord to the Tenant or any neglect or
forbearance of the Landlord in enforcing the payment of the rents or the
observance or performance of the covenants or other terms of this lease or any
refusal by the Landlord to accept rents tendered by or on behalf of the Tenant
at a time when the Landlord was entitled (or would after service of a notice
under the Law of Property Act 1925 Section 146 have been entitled) to re-enter
the Premises
 
8.1.2
that the terms of this lease may have been varied by agreement between the
parties
 
8.1.3
that the Tenant shall have surrendered part of the Premises in which event the
liability of the Guarantor under this lease shall continue in respect of the
part of the Premises not so surrendered after making any necessary
apportionments under the Law of Property Act 1925 Section 140 and

19

--------------------------------------------------------------------------------



  8.1.4 any other act or thing by which but for this provision the Guarantor
would have been released
8.2
To take lease following disclaimer
 
If at any time during the Term the Tenant (being an individual) shall become
bankrupt or (being a company) shall enter into liquidation and the trustee in
bankruptcy or liquidator shall disclaim this lease the Guarantor shall if the
Landlord shall by notice within sixty days after such disclaimer so require take
from the Landlord a lease of the Premises for the residue of the Contractual
Term which would have remained had there been no disclaimer at the Rent then
being paid under this lease and subject to the same covenants and terms as in
this lease (except that the Guarantor shall not be required to procure that any
other person is made a party to that lease as guarantor) such new lease to take
effect from the date of such disclaimer and in such case the Guarantor shall pay
the costs of such new lease and execute and deliver to the Landlord a
counterpart of it
8.3
To make payments following disclaimer
 
If this lease shall be disclaimed and for any reason the Landlord does not
require the Guarantor to accept a new lease of the Premises the Guarantor shall
pay to the Landlord on demand an amount equal to the rents for the period
commencing with the date of such disclaimer and ending on whichever is the
earlier of the following dates:
 
8.3.1
the date three months after such disclaimer and
 
8.3.2
the date (if any) upon which the Premises are relet
9
Provisos
9.1
Re-entry
 
If and whenever during the Term:
 
9.1.1
the rents (or any of them or any part of them) under this lease are outstanding
for 21 days after becoming due whether formally demanded or not or
 
9.1.2
there is a breach by the Tenant or any Guarantor of any covenant or other term
of this lease or any document supplemental to this lease or
 
9.1.3
the Tenant or any Guarantor being an individual:
 
 
9.1.3.1
becomes bankrupt or
 
 
9.1.3.2
has an interim receiver appointed in respect of its property or
 
9.1.4
the Tenant or any Guarantor being a company:
 
 
9.1.4.1
enters into liquidation whether compulsory or voluntary (but not if the
liquidation is for amalgamation or reconstruction of a solvent company) or
 
 
9.1.4.2
has a receiver appointed or
 
 
9.1.4.3
has an administration order made or
 
 
9.1.4.4
any person becomes entitled to exercise in respect of it the powers of an
administrative receiver or
 
9.1.5
the Tenant enters into an arrangement for the benefit of its creditors
 
 
 

20

--------------------------------------------------------------------------------


 
the Landlord may re-enter the Premises (or any part of them in the name of the
whole) at any time (and even if any previous right of re-entry has been waived)
and then the Term will absolutely cease but without prejudice to any rights or
remedies which may have accrued to the Landlord against the Tenant or any
Guarantor in respect of any breach of covenant or other term of this lease
(including the breach in respect of which the re-entry is made)
9.2
Exclusion of use warranty
 
Nothing in this lease or in any consent granted by the Landlord under this lease
shall imply or warrant that the Premises may lawfully be used under the Planning
Acts for the purpose authorised in this lease (or any purpose subsequently
authorised)
9.3
Entire understanding
 
This lease embodies the entire understanding of the parties relating to the
Premises and to all the matters dealt with by any of the provisions of this
lease
9.4
Representations
 
The Tenant acknowledges that this lease has not been entered into in reliance
wholly or partly on any statement or representation made by or on behalf of the
Landlord except any such statement or representation that is expressly set out
in this lease
9.5
Licences etc under hand
 
Whilst the Landlord is a limited company or other corporation all licences
consents approvals and notices required to be given by the Landlord shall be
sufficiently given if given under the hand of a director the secretary or other
duly authorised officer of the Landlord
9.6
Tenant's property
 
If after the Tenant has vacated the Premises on the expiry of the Term any
property of the Tenant remains in or on the Premises and the Tenant fails to
remove it within seven days after being requested in writing by the Landlord to
do so or if after using its best endeavours the Landlord is unable to make such
a request to the Tenant within fourteen days after the expiry of the Term:
 
9.6.1
in so far as such property is annexed to the Premises the Landlord may treat it
as having reverted to the Landlord or
 
9.6.2
the Landlord may as the agent of the Tenant sell such property and the Tenant
will indemnify the Landlord against any liability incurred by it to any third
party whose property shall have been sold by the Landlord in the mistaken belief
held in good faith (which shall be presumed unless the contrary is proved) that
such property belonged to the Tenant and
 
9.6.3
if the Landlord having made reasonable efforts is unable to locate the Tenant
the Landlord shall be entitled to retain the net proceeds of sale of such
property absolutely unless the Tenant shall claim them within six months of the
date upon which the Tenant vacated the Premises and
 
9.6.4
the Tenant shall indemnify the Landlord against any damage occasioned to the
Premises and any actions claims proceedings costs expenses and demands made
against the Landlord caused by or related to the presence of the property in or
on the Premises

 
 
 

21

--------------------------------------------------------------------------------


9.7
Compensation on vacating
 
Any statutory right of the Tenant to claim compensation from the Landlord on
vacating the Premises shall be excluded to the extent that the law allows
9.8
Service of notices
 
The provisions of the Law of Property Act 1925 Section 196 as amended by the
Recorded Delivery Service Act 1962 shall apply to the giving and service of all
notices and documents under or in connection with this lease except that Section
196 shall be deemed to be amended as follows:
 
9.8.1
the final words of Section 196(4) .... "and that service ....... be delivered"
shall be deleted and there shall be substituted ".... and that service shall be
deemed to be made on the third Working Day after the registered letter has been
posted "Working Day" meaning any day from Monday to Friday (inclusive) other
than Christmas Day Good Friday and any statutory bank or public holiday and the
day immediately following such statutory bank or public holiday"
 
9.8.2
any notice or document shall also be sufficiently served on a party if served on
solicitors who have acted for that party in relation to this lease or the
Premises at any time within the year preceding the service of the notice or
document
 
9.8.3
any notice or document shall also be sufficiently served if sent by telex
telephonic facsimile transmission or any other means of electronic transmission
to the person to be served and that service shall be deemed to be made on the
day of transmission if transmitted before 4pm on a Working Day but otherwise on
the next following Working Day (as defined above)
 
and in this clause 'party' includes any Guarantor
10
Tenant's option to purchase reversion
 
10.1
If the Tenant wishes to purchase the leasehold reversion of the Premises as held
by the Landlord at the date hereof pursuant to the terms of the superior lease
dated 28th September 1976 ("the Landlord's Interest") then if the Tenant shall
at any time during the first five years of the Contractual Term give to the
Landlord notice in writing referring to this clause 10.1 ("the Tenant's Option
Notice") of its desire to acquire the Landlord's Interest then the Landlord
shall at the date specified in clause 10.4 and upon payment of the higher of
 
10.1.1
£3,200,000 (three million two hundred thousand pounds) and


 
10.1.2
the Market Value to be ascertained in accordance with the provisions of
clause 10.2
 
(the said higher sum in this clause 10 referred to as "the Sale Price") together
with any Value Added Tax thereon and together also with the rents reserved by
and all other sums payable under this Lease up to the date of actual completion
transfer the Landlord's interest to the Tenant PROVIDED that until the sums
payable in accordance with this clause shall have actually been paid this lease
shall continue in full force and effect and provided also that no more than one
Tenant's Option Notice may be served in any calendar year

 
 
 

22

--------------------------------------------------------------------------------


10.2
The Landlord and the Tenant shall attempt to reach agreement on the Market Value
of the Landlord's interest as at the date of service of the Tenant's Option
Notice and if such agreement has not been reached within two months from the
service of the Tenant's Option Notice then an Expert shall be appointed (on the
application of either party but not more than six months from the service of the
Tenant's Option Notice) to determine the Market Value (as defined in
clause 10.9) of the Premises and the Expert shall act in accordance with the
terms of clause 10.8
10.3
If within one month of the agreement or determination of the Market Value in
accordance with the above provisions of this Clause 10 the Tenant serves on the
Landlord a further notice in writing ("the Tenant's Completion Notice")
referring to this clause 10.3 of its desire to complete the purchase of the
Landlord's Interest an unconditional binding contract for the sale of the
Landlord's Interest an unconditional binding contract for the sale of the
Landlord's Interest by the Landlord to the Tenant for the Sale Price (together
with any Value Added Tax thereon) subject only to (and with the benefit of) this
Lease but otherwise free from encumbrances (other than such as may exist on the
date hereof) shall forthwith arise between the Landlord and the Tenant provided
however that the sale of the Landlord's Interest shall be subject to all local
land charges (if any) affecting the Premises whether registered or not
10.4
Completion of the sale of the Landlord's Interest by the Landlord to the Tenant
shall take place on the first working day after the expiration of four weeks
after the service on the Landlord of the Tenant's Completion Notice and on
completion the Tenant shall pay to the Landlord the Sale Price together with any
Value Added Tax thereon and also together with all rents and other sums due to
the Landlord under the provisions of this lease up to the date of actual
completion and the transfer to the Tenant shall provide that this lease shall
forthwith merge and be extinguished in the Landlord's Interest
10.5
The Tenant having investigated the Landlord's title to the Landlord's Interest
up to the date of this Lease shall be deemed to have accepted such title and
shall not be entitled to raise objections and requisitions in respect thereof or
in respect of any local land charges or to investigate the said title in respect
of any period prior to the date hereof
10.6
The unconditional binding contract for the sale and purchase of the Landlord's
Interest referred to in clause 10.3 shall incorporate the above provisions of
this clause 10 and in all respects other than as mentioned in the above
provisions of this clause 10 incorporate the conditions contained in the edition
of the Standard Conditions of Sale current at the date such contract arises
insofar as they are not inconsistent with the provisions of this clause 10 and
the prescribed rate of interest for the purposes of such conditions shall be the
Interest Rate
10.7
This option shall be of no effect if the Tenant fails to protect it by notice
caution or other appropriate entry under the Land Registration Act 1925 within
three months from the date of this Lease
10.8
Expert
 
10.8.1
"Expert" means (for the purpose only of this clause 10) a chartered surveyor
having the requisite experience appointed by agreement between the parties or in
default of agreement within 14 days of one party giving notice to the other of
its nomination or nominations nominated by the President of the Royal
Institution of Chartered Surveyors on the application of either party

 
 
 

23

--------------------------------------------------------------------------------


 
10.8.2
The Expert shall act in the following manner:
 
10.8.3
he will be allowed reasonable facilities to inspect the Premises will be given
all relevant information in the possession or under the control of either party
and will allow each party to make representations to him and to make written
counter-representations but will not in any way be fettered by the
representations and counter-representations and will rely on his own judgment
and inspection
 
10.8.4
he shall be requested to use all reasonable endeavours to give his decision as
speedily as possible
 
10.8.5
he shall act as an expert and not as an arbitrator
 
10.8.6
the decision of the Expert shall be final and binding on the parties hereto in
respect of all matters referred to him hereunder
 
10.8.7
the fees of the Expert and the costs of his appointment shall be payable by the
Tenant
10.9
Market Value
 
10.9.1
"Market Value" means the consideration for which the sale of the Landlord's
Interest might be reasonably be expected to have been completed unconditionally
for cash consideration on the date of valuation assuming:
 
10.9.2
that the Premises are sold with vacant possession or (if such assumption would
result in a higher valuation) that the Premises remain subject to this Lease
 
10.9.3
that the Premises are not subject to any other contractual agreement between the
Landlord and the Tenant
 
10.9.4
that the Tenant will acquire the Landlord's fixtures and fittings and that the
same are in reasonable repair at the date of valuation
 
10.9.5
a willing seller and a willing purchaser
 
10.9.6
that prior to the date of valuation there has been a reasonable period (having
regard to the nature of the Premises and the state of the market) for the proper
marketing of the Landlord's Interest for the agreement of price and terms and
for the completion of the sale of the Landlord's Interest
 
10.9.7
that the state of the market level of values and other circumstances were on any
earlier assumed date of exchange of agreements for sale and purchase the same as
on the date of valuation
 
10.9.8
that no account is taken of any additional bid by a buyer or lessee with a
special interest
 
10.9.9
that no work has been carried out on the Premises by the Tenant its subtenants
or their predecessors in title during the Term which has diminished the value of
the Premises
 
10.9.10
that the covenants contained in this lease on the part of the Tenant have been
reasonably performed and observed
11
Tenant's Right of Pre-Emption
11.1
Except in accordance with the provisions of clause 11.2 the Landlord shall not
during the Pre-Emption Period make any Disposal other than to the Tenant or the
tenant's nominee

 
 
 

24

--------------------------------------------------------------------------------


11.2
The Landlord may make a Disposal during a Disposal Period on the Relevant Terms
provided that no Disposal may be made:
 
11.2.1
to a connected person (as determined in accordance with the provisions of the
Income and Corporation Taxes Act 1988) of the Landlord or any directors or
former directors of the Landlord or
 
11.2.2
as part of a larger transaction or series of transactions
11.3
In this clause 11:
 
11.3.1
"Pre-Emption Period" means the period commencing on the fifth anniversary of the
commencement of the Contractual Term and expiring on the determination of the
Term
 
11.3.2
"Disposal" means the creation grant surrender or transfer of any legal or
equitable estate right or interest in the Premises or any part of them
 
11.3.3
"Relevant Terms" in respect of a Disposal has the meaning defined in sub-clause
11.4.2 which comprises (to the exclusion of any other) all material terms and
(without prejudice to the generality of the above) all elements of any
consideration and any other terms which might have an effect on such
consideration
 
11.3.4
"Disposal Period" means the period of six months commencing on a Rejection Date
 
11.3.5
"Relevant Offer" means the service by the Landlord on the Tenant of a written
notice that the Landlord proposes to effect a Disposal of the Landlord's
Interest (as defined in clause 10.1) at a premium the amount of which is
specified in such notice
 
11.3.6
"Provisional Acceptance" means the service by the Tenant on the Landlord of a
written notice that the Tenant is minded to acquire the Landlord's Interest on
terms to be agreed
 
11.3.7
the "Completion Provisions" are:
 
 
11.3.7.1
the Landlord shall at the date specified in sub-clause 11.3.7.2 and upon payment
by the Tenant to the Landlord of the Sale Price together with any Value Added
Tax thereon and together also with the rents reserved by and all other sums
payable under this lease up to the date of completion transfer the Landlord's
Interest to the Tenant or (at the Tenant's request) the tenant's nominee
provided that until the sums payable in accordance with this clause shall have
actually been paid this lease shall continue in full force and effect
 
 
11.3.7.2
completion of the sale of the Landlord's Interest by the Landlord so the Tenant
or the tenant's nominee (as appropriate) shall take place on the tenth working
day after the date of the Tenant's Completion Notice where clause 11.4.1.2.1
applies and on the tenth working day after the date of agreement between the
Landlord and the Tenant of the Market Value where clause 11.4.1.2.2 applies and
the transfer shall provide that this lease shall forthwith merge and be
extinguished in the Landlord's Interest
 
11.3.8
the "Acceptance Period" in respect of any notice of the Expert's decision served
pursuant in the provisions of clause 11.4.1.2 or immediately following the date
of the Relevant Offer referred to in clause 11.4 means the period of 20 working
days commencing with the date on which the notice to which it relates is served
or the date of the said Relevant Offer (as appropriate)

25

--------------------------------------------------------------------------------



  11.3.9 "Rejection Date" means the date of the day next following the last day
of an Acceptance Period during which the Tenant has not given Provisional
Acceptance or a Tenant's Completion Notice other than an Acceptance Period
during which the Landlord has given a Landlord's Withdrawal Notice
 
11.3.10
"Landlord's Withdrawal Notice" means a written notice by the Landlord to the
Tenant that the Landlord wishes to withdraw the Relevant Offer
11.4
If the Landlord makes a Relevant Offer during the Pre-Emption Period then:—
 
11.4.1
if the Tenant gives Provisional Acceptance during the Acceptance Period
immediately following the date of the Relevant Offer then:—
 
 
11.4.1.1
the Landlord and the Tenant shall attempt to reach agreement on the Market Value
(as defined in clause 10.9) as at the date of the Relevant Offer and if such
agreement has not been reached within 20 working days of the date of Provisional
Acceptance then an Expert shall be appointed to determine the Market Value and
the Expert shall act in accordance with the terms of clause 10.8
 
 
11.4.1.2
forthwith upon the earlier of:—
 
 
 
11.4.1.2.1
the service of notice ("Tenant's Completion Notice") by the Tenant upon the
Landlord at any time during the Acceptance Period commencing with the date of
receipt by the Tenant of notice of the Expert's decision as to the Market Value
that the Tenant wishes to acquire the Landlord's Interest at the Market Value
(provided that the Landlord does not at any time during the said Acceptance
Period whether before or after the service of any Tenant's Completion Notice
serve a Landlord's Withdrawal Notice) and
 
 
 
11.4.1.2.2
the agreement by the Landlord and the Tenant in accordance with clause 11.4.1.1
of the Market Value
 
 
 
the Landlord shall be deemed to have made a further offer specifying the said
amount of the Market Value as the premium for the Landlord's Interest and an
unconditional binding contract for the sale of the Landlord's Interest by the
Landlord to the Tenant or the tenant's nominee as appropriate for a premium
which shall be the Market Value ascertained pursuant to the provisions of sub
clause 11.4.1.1 (in the Completion Provisions referred to as "the Sale Price")
incorporating the Completion Provisions subject only to (and with the benefit
of) this Lease but otherwise free from encumbrances (other than such as may
exist on the date hereof) shall forthwith arise between the Landlord and the
Tenant provided however that the sale of the Landlord's Interest shall be
subject to all local land charges (if any) affecting the Premises at the date of
completion whether registered or not
 
11.4.2
If a Rejection Date immediately follows an Acceptance Period referred to in this
sub clause 11.4 then the Relevant Terms during the Disposal Period commencing on
the said Rejection Date shall be such terms as the Landlord shall in its
absolute discretion decide

 
 
 
 

26

--------------------------------------------------------------------------------


 
11.4.3
If the Landlord has given a Landlord's Withdrawal Notice then notwithstanding
any other provisions of this Clause 11 the Landlord shall not make a further
Relevant Offer for a period of six months from the relevant Rejection Date

IN WITNESS whereof this Deed has been executed but remains undelivered until the
day and year first before written


FIRST SCHEDULE

Part 1

Rights Granted


Full right and liberty for the Tenant its servants and licensees


1.
in common with the Landlord the Superior Landlord and all other persons having
the like right with or without vehicles at all times for all purposes connected
with the Premises but not for any other purpose to pass and repass to and from
the Premises over and along the part of the roads or ways shown coloured brown
on the Plan
2.
to the free right of passage and running of water soil gas and electricity to
and from the demised premises through all sewers drains pipes cables and
watercourses now or within 80 years hereafter to be made or passing under or
along the adjoining land of the Superior Landlord
3.
at all reasonable times having given 7 days prior notice in writing (except in
cases of emergency) to enter upon the adjoining and neighbouring land of the
Superior Landlord to repair and maintain the Premises the works upon which shall
not otherwise be reasonably practicable subject to making good all damage and
disturbance so caused PROVIDED that in exercising such right the Tenant its
agents servants lessees and licensees shall not impede the use and enjoyment of
such land by the Superior Landlord or the tenants or other occupiers thereof


Part 2

Rights Reserved



1.
The right at any time during the Term at reasonable times having (except in
cases of emergency) given 7 days prior notice in writing to enter the Premises
1.1
to inspect the condition and state of repair of the Premises
1.2
to take schedules or inventories of fixtures and other items to be yielded up on
the expiry of the Term and



1.3
to exercise any of the rights granted to the Landlord elsewhere in this lease
2
The right with the Surveyor and the third party determining the Rent in default
of agreement between the parties under any provisions for rent review contained
in this lease on reasonable prior notice to enter and inspect and measure the
Premises for all purposes connected with any pending or intended step under the
1954 Act or the implementation of any provisions for rent review

 
 
 

27

--------------------------------------------------------------------------------


3
Full right and liberty (in common with all other persons granted the like right
by the Superior Landlord or its successors in title or other persons so entitled
to grant the right) with or without vehicles at all times for all purposes
(subject as hereinafter provided) to pass and repass over the part of the roads
or ways shown coloured blue and hatched green on the Plan but in the case of the
roads or ways hatched green for the purposes of the Electricity Company only
4
to the Superior Landlord the free right of passage and running of water and soil
gas and electricity from the adjoining and neighbouring land and the buildings
now or within the period of 80 years from the date of the Headlease erected
thereon through the sewers drains pipes channels mains and cables laid or within
the like period hereafter to be laid upon or under the Premises with power to
enter upon the same having given 7 days prior notice in writing (except in cases
of emergency) and in such positions as they may reasonably choose to lay and
make connections with such sewers drains pipes channels mains and cables or any
of them for the purpose of exercising the said right of passage aforementioned
5
to the Superior Landlord full right and liberty at any time hereafter and from
time to time to execute works and erections upon the Superior Landlord's
adjoining and neighbouring land and to use the said adjoining and neighbouring
land and buildings in such manner as it may think fit notwithstanding that the
access of light and air to the Premises may thereby be interfered with
6
to the Superior Landlord full right and liberty at all reasonable times to enter
upon the Premises having given 7 days prior notice in writing (except in cases
of emergency) to view the state and condition of and to repair and maintain
adjoining premises or adjoining roadways the works upon which shall not
otherwise be reasonably practicable subject to making good all damage and
disturbance so caused

PROVIDED that in exercising such rights the Superior Landlord its agents
servants lessees and licensees shall not impede the Tenants use and enjoyment of
the Premises


SECOND SCHEDULE

Rent and Rent Review



1
Definitions
1.1
The terms defined in this paragraph shall for all purposes of this schedule have
the meanings specified
1.2
'Review Period' means the period between any Review Date and the day prior to
the next Review Date (inclusive) or between the last Review Date and the expiry
of the Term (inclusive)
1.3
'the Assumptions' means the following assumptions at the relevant Review Date:
 
1.3.1
that no work has been carried out on the Premises by the Tenant its subtenants
or their predecessors in title during the Term which has diminished the rental
value of the Premises
 
1.3.2
that if the Premises have been destroyed or damaged by any of the Insured Risks
they have been fully restored
 
1.3.3
that the covenants contained in this lease on the part of the Tenant have been
fully performed and observed

 
 
 

28

--------------------------------------------------------------------------------


 
1.3.4
that the Premises are available to let by a willing landlord to a willing tenant
by one lease ('the Hypothetical Lease') without a premium being paid by either
party and with vacant possession
 
1.3.5
that the Premises are ready for immediate occupation and use for the purpose or
purposes required by the willing tenant referred to in the previous provisions
of this schedule and that all the services required for such occupation and use
are connected to the Premises
 
1.3.6
that the Hypothetical Lease contains the same terms as this lease including the
provisions for rent review on the Review Dates and at similar intervals after
the last Review Date but except:
 
 
1.3.6.1
the amount of the Initial Rent
 
 
1.3.6.2
that the term of the Hypothetical Lease is ten years
 
 
1.3.6.3
that such term begins on the relevant Review Date and
 
 
1.3.6.4
that the rent shall commence to be payable from that date and
 
 
1.3.6.5
the provisions relating to VAT contained in this schedule and
 
 
1.3.6.6
that the years during which the tenant covenants to decorate the Premises are at
similar intervals after the beginning of the term of the Hypothetical Lease as
those specified in this lease
 
1.3.7
that the Hypothetical Lease will be renewed at the expiry of its term under the
provisions of the 1954 Act
 
1.3.8
that the Tenant is entitled by reason of the Tenant's own supplies to recover
the full amount of all VAT chargeable in respect of any payment made by the
Tenant under any of the terms of or in connection with this lease or in respect
of any payment made by the Landlord where the Tenant agrees in this Lease to
reimburse the Landlord for such payment
1.4
'the Disregarded Matters' means:
 
1.4.1
any effect on rent of the fact that the Tenant its subtenants or their
respective predecessors in title have been in occupation of the Premises
 
1.4.2
any goodwill attached to the Premises by reason of the carrying on at the
Premises of the business of the Tenant its subtenants or their predecessors in
title in their respective businesses
 
1.4.3
any increase in rental value of the Premises attributable to the existence at
the relevant Review Date of any improvement to the Premises carried out with
consent where required by the Tenant during the Term otherwise than in pursuance
of an obligation to the Landlord or its predecessors in title
 
1.4.4
any effect on rent of the fact that VAT is or may be chargeable in respect of
any payment made by the Tenant under any of the terms of or in connection with
this lease
 
1.4.5
the existence of the Second Rent and the amount thereof
1.5
'the President' means the President for the time being of the Royal Institution
of Chartered Surveyors the duly appointed deputy of the President or any person
authorised by the President to make appointments on his behalf

29

--------------------------------------------------------------------------------



1.6 'the Arbitrator' means a person appointed by agreement between the parties
or in the absence of agreement within fourteen days of one party giving notice
to the other of its nomination or nominations nominated by the President on the
application of either party made not earlier than six months before the relevant
Review Date or at any time afterwards and any person appointed by the President
in his place
2
Ascertaining the Rent
2.1
The Rent shall be:
 
2.1.1
until and including 30 November 1993 the Initial Rent and thereafter
 
2.1.2
until but excluding the first Review Date the sum of £315,000 (three hundred and
fifteen thousand pounds) per year ("the Second Rent") and thereafter
 
2.1.3
during each successive Review Period a rent equal to the greater of:
 
 
2.1.3.1
the Rent payable immediately prior to the relevant Review Date or if payment of
Rent has been suspended pursuant to the proviso to that effect contained in this
lease the Rent which would have been payable had there been no such suspension
or
 
 
2.1.3.2
such Rent as may be ascertained in accordance with this schedule
2.2
Such revised Rent for any Review Period may be agreed in writing at any time
between the parties or (in the absence of agreement) will be determined not
earlier than the relevant Review Date by the Arbitrator
2.3
The revised Rent to be determined by the Arbitrator shall be such as he shall
decide acting as an arbitrator and not as an expert to be the rent at which the
Premises might reasonably be expected to be let on the open market at the
relevant Review Date making the Assumptions but disregarding the Disregarded
Matters
2.4
The arbitration shall be conducted in accordance with the Arbitration Acts 1950
to 1979 except that if the Arbitrator shall die or decline to act the President
may on the application of either party discharge the Arbitrator and appoint
another in his place
2.5
Whenever the Rent shall have been ascertained in accordance with this schedule
memoranda to this effect shall be signed by or on behalf of the parties and
annexed to this lease and its counterpart and the parties shall bear their own
costs in this respect and for any period VAT is chargeable in respect of the
rents under this lease the amount of the Rent referred to in such memorandum
shall be exclusive of VAT unless the contrary is expressly stated therein
3
Arrangements pending ascertainment of revised Rent
3.1
If the revised Rent payable during any Review Period has not been ascertained by
the relevant Review Date Rent shall continue to be payable at the rate
previously payable such payments being on account of the Rent for that Review
Period
3.2
If one party shall upon publication of the Arbitrator's award pay all the
Arbitrator's fees and expenses such party shall be entitled to recover (in
default of payment within twenty-one days of a demand to that effect in the case
of the Landlord as Rent in arrears or in the case of the Tenant by deduction
from Rent) such proportion of them (if any) as the Arbitrator shall award
against the other party

 
 
 

30

--------------------------------------------------------------------------------


4
Payment of revised Rent
4.1
If the revised Rent shall be ascertained on or before the relevant Review Date
and that date is not a quarter day the Tenant shall on that Review Date pay to
the Landlord the amount by which one quarter's Rent at the rate payable on the
immediately preceding quarter day is less than one quarter's Rent at the rate of
the revised rent apportioned on a daily basis for that part of the quarter
during which the revised Rent is payable
4.2
If the revised Rent payable during any Review Period has not been ascertained by
the relevant Review Date then immediately after the date when the same has been
agreed between the parties or the date upon which the Arbitrator's award shall
be received by one party the Tenant shall pay to the Landlord:
 
4.2.1
any shortfall between the rent which would have been paid on the Review Date and
on any subsequent quarter days had the revised rent been ascertained on or
before the relevant Review Date and the payments made by the Tenant on account
and
 
4.2.2
interest at Base Rate prevailing on the day upon which the shortfall is paid in
respect of each instalment of Rent due on or after the Review Date on the amount
by which the instalment of revised Rent which would have been paid on the
relevant Review Date or such quarter day exceeds the amount paid on account and
such interest shall be payable for the period from the date upon which the
instalment was due up to the date of payment of the shortfall
5
Arrangements when increasing Rent prevented etc
5.1
If at any of the Review Dates there shall be in force a statute which shall
prevent restrict or modify the Landlord's right to review the Rent in accordance
with this lease and/or to recover any increase in the Rent the Landlord shall
when such restriction or modification is removed relaxed or modified be entitled
(but without prejudice to its rights (if any) to recover any Rent the payment of
which has only been deferred by law) on giving not less than one month's nor
more than three months' notice in writing to the Tenant to invoke the provisions
of paragraph 5.2
5.2
Upon the service of a notice pursuant to paragraph 5.1 the Landlord shall be
entitled:
 
5.2.1
to proceed with any review of the Rent which may have been prevented or further
to review the Rent in respect of any review where the Landlord's right was
restricted or modified and the date of expiry of such notice shall be deemed for
the purposes of this lease to be a Review Date (provided that without prejudice
to the operation of this paragraph nothing in this paragraph shall be construed
as varying any subsequent Review Dates)
 
5.2.2
to recover any increase in Rent with effect from the earliest date permitted by
law

THE COMMON SEAL of MUIRHEAD VACTRIC
COMPONENTS LIMITED was hereunto affixed in
the presence of:—

[SEAL]

/s/ [ILLEGIBLE]
Director

/s/ [ILLEGIBLE]
Director/Secretary

31

--------------------------------------------------------------------------------


[DIAGRAM OMITTED]


32

--------------------------------------------------------------------------------

[OPENMEN LETTERHEAD]

Our ref: MW/ns/5334

5 July 1996

Muirhead Vactric Components Ltd
33 Oakfield Road
Penge
London
SE20 8EW

Dear Sirs

OPENMEN LIMITED

Please note that with effect from 2 July 1996, Openmen Limited has changed its
name to Williams Properties Limited (a copy of the Change of Name Certificate is
enclosed), therefore all future rent and other demands will be sent in the new
name of the company.

Yours faithfully
/s/ Martin Way
M Way BA (Hons) Dip Surv
Group Property Administrator

--------------------------------------------------------------------------------

[SEAL]

CERTIFICATE OF INCORPORATION
ON CHANGE OF NAME

Company No. 2124564

The Registrar of Companies for England and Wales hereby certifies that

OPENMEN LIMITED

having by special resolution changed its name, is now incorporated under the
name of

WILLIAMS PROPERTIES LIMITED

Given at Companies House, Cardiff, the 2nd July 1996

/s/ A.F. Fletcher
A.F. FLETCHER
For the Registrar of Companies

[LOGO]
COMPANIES HOUSE

--------------------------------------------------------------------------------



QuickLinks


COUNTERPART UNDERLEASE: DATED 4th January 1993
FIRST SCHEDULE Part 1 Rights Granted
Part 2 Rights Reserved
SECOND SCHEDULE Rent and Rent Review
[DIAGRAM OMITTED]
